

Exhibit 10.384


THE CHARLES SCHWAB CORPORATION
2013 STOCK INCENTIVE PLAN
NOTICE OF NON-EMPLOYEE DIRECTOR
DEFERRED COMPENSATION RESTRICTED STOCK UNIT GRANT


You have been granted Restricted Stock Units. A Restricted Stock Unit represents
the right to receive, subject to certain conditions, a share of common stock
(“Shares”) of The Charles Schwab Corporation (“Schwab”), under The Charles
Schwab Corporation 2013 Stock Incentive Plan (the “Plan”). Your Restricted Stock
Units are granted subject to the following terms:


Name of Recipient:
 
Total Number of Restricted Stock Units Granted:


 
Grant Date:


 
Vesting Schedule:
These Restricted Stock Units are fully vested and non-forfeitable at all times.









Restricted Stock Units are an unfunded and unsecured obligation of Schwab.
Restricted Stock Units will be paid in Shares as provided in the Restricted
Stock Unit Agreement.


You and Schwab agree that these units are granted under and governed by the
terms and conditions of the Plan, The Charles Schwab Corporation Directors'
Deferred Compensation Plan II and the Restricted Stock Unit Agreement, which are
made a part of this notice. Please review the Restricted Stock Unit Agreement
carefully, as it explains the terms and conditions of these units. You agree
that Schwab may deliver electronically all documents relating to the Plan or
these units (including, without limitation, prospectuses required by the
Securities and Exchange Commission) and all other documents that Schwab is
required to deliver to its stockholders. By accepting this grant, you agree to
all of the terms and conditions described above, in the Deferred Compensation
Restricted Stock Unit Agreement and in the Plan.


1

--------------------------------------------------------------------------------






THE CHARLES SCHWAB CORPORATION
2013 STOCK INCENTIVE PLAN
NON-EMPLOYEE DIRECTOR
DEFERRED COMPENSATION RESTRICTED STOCK UNIT AGREEMENT


Vesting
These restricted stock units have been issued under The Charles Schwab
Corporation 2013 Stock Incentive Plan (the “Plan”) pursuant to your deferral
election under The Charles Schwab Corporation Directors’ Deferred Compensation
Plan II (the "Deferred Compensation Plan") and are fully vested and
non-forfeitable at all times.
Nature of Units
Your units are mere bookkeeping entries. They represent only The Charles Schwab
Corporation’s (“Schwab’s”) unfunded and unsecured promise to issue shares of
Schwab common stock (“Shares”) on a future date. As a holder of units, you have
no rights other than the rights of a general creditor of Schwab.
Voting Rights and Dividend Equivalent Rights
Your units carry no voting or dividend rights. If Schwab pays cash dividends on
Shares, any dividend equivalents paid on Restricted Stock Units shall be
credited to you as additional Restricted Stock Units. Otherwise, you have no
rights as a Schwab stockholder until your units are settled by issuing Shares.
Settlement of Units
Your units will be settled in accordance with the terms of the Deferred
Compensation Plan. At the time of settlement, you will receive one Share for
each unit.
Other Terms and Conditions
Your units will be governed by all of the applicable terms and conditions of the
Deferred Compensation Plan, which are made part of this Restricted Stock Unit
Agreement (“Agreement”).
Restrictions on Restricted Stock Units
You may not sell, transfer, pledge or otherwise dispose of any Restricted Stock
Units. Schwab will deliver Shares to you in accordance with the terms of the
Deferred Compensation Plan.
Schwab may, in its sole discretion, allow you to transfer these Restricted Stock
Units under a domestic relations order in settlement of marital or domestic
property rights.
In order to transfer these Restricted Stock Units, you and the transferee(s)
must follow the procedures prescribed by Schwab, and the transferee must follow
the terms of this Agreement.
Delivery of Shares After
In the event that Shares are distributable upon your death, the Shares will be
delivered to your beneficiary or



1

--------------------------------------------------------------------------------





Death
beneficiaries. You may designate one or more beneficiaries by filing a
beneficiary designation form with Schwab. You may change your beneficiary
designation by filing a new form with Schwab at any time prior to your death. If
you do not designate a beneficiary or if your designated beneficiary predeceases
you, then your Shares will be delivered to your estate.
Restrictions on Resale
You agree not to sell any shares at a time when applicable laws, Schwab
policies, or an agreement between Schwab and its underwriters prohibit a sale.
This restriction will apply as long as your service continues and for such
period of time after the termination of your service as Schwab may specify.
Plan Administration
The Plan administrator has discretionary authority to make all determinations
related to this grant and to construe the terms of the Plan, the Notice of
Non-Employee Director Deferred Compensation Restricted Stock Unit Grant and this
Agreement. The Plan administrator’s determinations are conclusive and binding on
all persons, and they are entitled to deference upon any review.
Adjustments
In the event of a stock split, a stock dividend or a similar change in Shares,
the number of your units will be adjusted accordingly, as Schwab may determine
pursuant to the Plan.
The Plan and Other Agreements
The text of the Plan and the Deferred Compensation Plan (the "Plans") are
incorporated in this Agreement by reference. This Agreement and the Plans
constitute the entire understanding between you and Schwab regarding these
units. Any prior agreements, commitments or negotiations concerning these units
are superseded. This Agreement may be amended only by another written agreement,
signed by both parties. If there is any inconsistency or conflict between any
provision of this Agreement and the Plans, the terms of the Plans will control.



BY ACCEPTING THIS GRANT,
YOU AGREE TO ALL OF THE TERMS AND CONDITIONS
DESCRIBED ABOVE AND IN THE PLANS.


2

